DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections
Claims 1, 13, and 17 are objected to because of the following informalities:
Claims 1, 13, and 17 do not capitalize the acronym “DoS” correctly.
Clams 13 and 17 incorrectly recite “databases” as two words (“data bases”).
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting over copending Application No. 15931018, which is directed towards automatically configuring clustered network services for DoS mitigation, in view of by Rao et al. (US Pre-Grant Publication No. 20190123983-A1, hereinafter “Rao”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are either anticipated by the claims of the copending application, or are otherwise obvious variations.  For example, all of the features of the independent claims of the instant application are recited in the claims of co-pending application with the exception of the “tagging” limitation; however, tagging is a common mechanism for performing the clustering recited in both claim sets, similar to as disclosed in Rao.  Any limitations of the dependent claims of the Instant Application not disclosed in the copending application would be obvious in view of Rao.
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 13 recites the limitation “one or more data bases having memory configured to store instructions; a processor disposed in communication with said memory”, and the scope of the claimed “memory” and “databases” are unclear.  In particular, databases are generally interpreted as no more than a collection of data, whereas memory is generally interpreted as hardware.  Further, a processor in communication with memory suggests the memory is hardware.  If “databases” are supposed to comprise hardware, applicant has not defined it contrary to its plain and ordinary meaning, thereby rendering unclear how applicant defines “memory” and “databases”.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 13 recites the limitation “the one or more 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (35 U.S.C. 101 Judicial Exception) without significantly more.  The claims recite analysis of traffic to group or cluster network servers, which is a form of observation, evaluation, and judgment, which is a concept performed in the human mind and thus grouped as Mental processes.  This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered separately 
Based upon consideration of all the relevant factors with respect to the claimed invention as a whole, the claims are determined to be directed to an abstract idea without significantly more.  The rationale for this determination is explained infra:
The following are Principles of Law:
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof”; 35 U.S.C. § 101.  The Supreme Court has consistently held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable; See Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”).  Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, an application of these concepts may be deserving of patent protection; See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012).  In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355.  The Id.  If the claims are directed to a patent-ineligible concept, then the second part of the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297).  In other words, the second step in the analysis is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent on the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294).  The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.”  Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted).  The Court in Alice noted that “[s]imply appending conventional steps, specified at a high level of generality,” was not “enough” [in Mayo] to supply an “‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).

The Examiner is bound by and applies the framework as set forth by the Court in Mayo and reaffirmed by the Court in Alice and follows the 2019 PEG for determining whether the claims are directed to patent-eligible subject matter.
Step 1: Are the claims at issue directed to a process, machine, manufacture, or composition of matter?
The Examiner finds that the claims are directed to one of the four statutory categories.
Step 2A – Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The Examiner finds that the claims are directed to the abstract idea of analysis of traffic to group or cluster network servers, which is a form of observation, evaluation, and judgment, which is a concept performed in the human mind and thus grouped as Mental processes.
Step 2A – Prong Two: Does the claim recite additional elements that integrate the Judicial Exception into a practical application?
The abstract idea is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
In determining whether the abstract idea was integrated into a practical application, the Examiner has considered whether there were any limitations indicative of integration into a practical application, such as:

(2) Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; See Vanda Memo (Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals)
(3) Applying the judicial exception with, or by use of, a particular machine; See MPEP § 2106.05(b) 
(4) Effecting a transformation or reduction of a particular article to a different state or thing; See MPEP § 2106.05(c)  
(5) Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception; See MPEP § 2106.05(e) and Vanda Memo
The Examiner notes that clam features of: capturing, collating, and analyzing traffic to profile services and then tag them to cluster network servers corresponding to the traffic do not improve the functioning of a computer or technical field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not apply or use a particular machine, do not effect a transformation or reduction of a particular article to a different state or thing, and do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Note that although the claim recites an intended benefit of grouping for receiving 
Instead, the claim features of capturing, collating, and analyzing traffic to profile services and then tag them to cluster network servers corresponding to the traffic merely use a general-purpose computer as a tool to perform the abstract idea (See MPEP § 2106.05(f)) and merely generally link the use of the abstract idea to a field of use (See MPEP § 2106.05(h)).  Thus, the Examiner finds that the claimed invention does not recite additional elements that integrate the Judicial Exception into a practical application.
Step 2B: Is there something else in the claims that ensures that they are directed to significantly more than a patent-ineligible concept?
The claims, as a whole, require nothing significantly more than generic computer implementation or can be performed entirely by a human.  The additional element(s) or combination of element(s) in the claims other than the abstract idea per se amount to no more than recitation of generic computer structure (e.g. processor and databases) that serves to perform generic computer functions (e.g. capturing, collating, and analyzing traffic to profile services and then tag them to cluster network servers corresponding to the traffic) that are well-understood, routine, and conventional activities previously known to the pertinent industry.  The claimed network traffic, profile, tags, metadata, and clusters are all numbers, data structures, or datum.  Each of these elements are individually dispositive of patent eligibility because of the following legal holdings:
Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014).
The Supreme Court has also explained that “[a]bstract software code is an idea without physical embodiment,” i.e., an abstraction. Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449 (2007). 
A claim that recites no more than software, logic, or a data structure (i.e., an abstract idea) – with no structural tie or functional interrelationship to an article of manufacture, machine, process or composition of matter does not fall within any statutory category and is not patentable subject matter; data structures in ethereal, non-physical form are non-statutory subject matter. In re Warmerdam, 33 F.3d 1354, 1361 (Fed. Cir. 1994); see Nuijten, 500 F.3d at 1357.
Furthermore, the claimed invention does not have a specific asserted improvement in computer capabilities, nor is it a specific implementation of a solution to a problem in the software arts; See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016).  Rather, the claims are merely directed towards analysis of traffic to group or cluster network servers, which is similar to ideas that the courts have found to be abstract, as noted supra, and the claims are without a “practical application” or anything “significantly more”.
Considering each of the claim elements in turn, the function performed by the computer system at each step of the process does no more than require a generic computer to perform a well-understood, routine, and conventional activity at a high level of generality.  For example, capturing traffic is merely receiving or transmitting data over a network, which has been found by the courts to be a well-understood, routine, conventional activity in computers; See e.g. Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  The clustering of network servers based on traffic is merely record keeping, which has also been found by the courts to be a well-understood, routine, conventional activity in computers; See e.g. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  Further note that the abstract idea of analysis of traffic to group or cluster network servers to which the claimed invention is directed has a prior art basis outside of a computing environment, e.g. mail carriers looking at delivery statistics to determine which areas to deploy resources.
The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.”  Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted).  The Court in Alice noted that “[s]imply appending conventional steps, specified at a high level of generality,” was not “enough” [in Mayo] to supply an “‘inventive concept.’”  Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Viewed as a whole, the claims simply recite the steps of using generic computer components.  The claims do not purport, for example, to improve the functioning of the computer system itself.  Nor does it effect an improvement in any other technology or technical 
The dependent claims likewise incorporate the deficiencies of a claim upon which they ultimately depend and are also directed to non-patent-eligible subject matter.


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 


Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rao et al. (US Pre-Grant Publication No. 20190123983-A1, hereinafter “Rao”).

With respect to independent claim 1, Rao discloses a method performed by a computer system having one or more processors and memory storing one or more programs for execution by the one or more processors for monitoring network traffic associated with a plurality of protected network servers to determine one or more sub-groups of protected network servers for receiving common network filter settings for mitigating Denial of Services (Dos) attacks {para. 0050 & Abstract: “Systems, methods, and computer-readable media for correlating gathered network traffic data and analytics with external data for purposes of managing a cluster of nodes in a network” that can protect against a “distributed denial of service (DDoS) attack”}, comprising the steps:
capturing network traffic associated with the plurality of network servers {para. 0030: “sensors 104 on multiple nodes and within multiple partitions of some nodes of the network can provide for robust capture of network traffic and corresponding data from each hop of data transmission”}
collating the captured network traffic for each of the plurality of network servers {paras. 0019 & 0030: “the system can collect network traffic data for the cluster of nodes including host and endpoint data for the cluster of nodes based on network traffic flowing through the cluster of nodes using a group of sensors implemented in the network”}.
analyzing the collated network traffic to determine a profile of one or more network services provided by each of the plurality of network servers {paras. 0024-0025: “feature vectors of each node comprise the union of individual feature vectors across multiple domains”, wherein “a feature vector can include a packet header-based feature (e.g., destination network address for a flow, port, etc.)” – ports are representative of a particular network service}.
tagging each of the plurality of network servers with one or more network services determined provided by each network server based upon the analyzing of the collated network traffic {paras. 0024-0025: “feature vectors of each node comprise the union of individual feature vectors across multiple domains”}.
determining from the collated network traffic metadata associated with each of the plurality of network servers {para. 0031: “network traffic data can include metadata relating to a packet, a collection of packets, a flow, a bidirectional flow, a group of flows, a session, or a network communication of another granularity”}.
determining sub-group clustering of one or more of the plurality of network servers contingent upon the one or more determined network service tags and the determined meta data associated with each of the plurality of network servers {para. 0026: “a cluster can be a set of nodes whose similarity (and/or distance measures) across different domains, satisfy specified similarity (and/or distance) conditions for each domain”}.

Rao discloses prescribing common DoS mitigation actions for each of the determined sub-group cluster of network servers {paras. 0087 & 0108: “a customer can develop an appliance to mitigate an impact of or warn of a DDoS attack. In another example, using network traffic flow data correlated with vendor data, a company can develop an application to rank groups within the company based on bandwidth usage, malware attack susceptibility, and security threat vulnerability”}.

With respect to dependent claim 3, Rao discloses wherein capturing network traffic includes capturing network traffic flowing to and from the plurality of network servers {para. 0032: “sensors 104 can also determine additional data, included as part of gathered network traffic data, for each session, bidirectional flow, flow, packet, or other more granular or less granular network communication”}.

With respect to dependent claim 4, Rao discloses wherein capturing network traffic includes capturing a sample of network traffic associated with each of the plurality of network servers {para. 0033: “the sensors 104 can be configured to capture only a representative sample of packets (e.g., every 1,000th packet or other suitable sample rate) and corresponding data”}.

With respect to dependent claim 5, Rao discloses wherein determining a profile of one or more network services includes selecting from a predefined list of one or more network services {para. 0053: “ADM module 140 can analyze the input data to determine that there is first traffic flowing between external endpoints on port 80 of the first endpoints corresponding to Hypertext Transfer Protocol (HTTP) requests and responses”}.

With respect to dependent claim 6, Rao discloses wherein the predefined list of one or more network services consists of: HyperText Transfer Protocol (HTTP); Hypertext Transfer Protocol Secure (HTTPS); Simple Mail Transfer Protocol (SMTP); and Voice over Internet Protocol (VoIP) {para. 0053: “ADM module 140 can analyze the input data to determine that there is first traffic flowing between external endpoints on port 80 of the first endpoints corresponding to Hypertext Transfer Protocol (HTTP) requests and responses”}.

With respect to dependent claim 7, Rao discloses wherein analyzing the collated network traffic includes determining an identity of a port of a network server associated with the collated network traffic for each of the plurality of network servers {paras. 0024-0025: “feature vectors of each node comprise the union of individual feature vectors across multiple domains”, wherein “a feature vector can include a packet header-based feature (e.g., destination network address for a flow, port, etc.)”}.

With respect to dependent claim 8, Rao discloses wherein determining the metadata associated with each of the plurality of network servers includes one or more of determining: a domain name; network traffic speed; network packet route information; and network packet latency associated with each of the plurality of network servers {para. 0031: “the network traffic data can also include summaries of network activity or other network statistics such as number of packets, number of bytes, number of flows, bandwidth usage, response time, latency, packet loss, jitter, and other network statistics”}.

Rao discloses wherein prescribing common DoS mitigation actions includes one or more of: limiting bandwidth associated with suspected attack traffic; altering traffic routes for suspected attack traffic; and filtering out suspected attack traffic destined for the determined sub-group cluster of network servers {para. 0108: “applicable mitigation steps include sending an alert to an administrator, enforcing a policy to stop sending traffic to a server, and sending an alert to a DDoS mitigation appliance or service provider”}.

With respect to claim 13, a corresponding reasoning as given earlier in this section with respect to claim 3 applies, mutatis mutandis, to the subject matter of claim 13; therefore, claim 13 is rejected, for similar reasons, under the grounds as set forth for claim 3.

With respect to claim 14, a corresponding reasoning as given earlier in this section with respect to claim 6 applies, mutatis mutandis, to the subject matter of claim 14; therefore, claim 14 is rejected, for similar reasons, under the grounds as set forth for claim 6.

With respect to claim 15, a corresponding reasoning as given earlier in this section with respect to claims 7-8 applies, mutatis mutandis, to the subject matter of claim 15; therefore, claim 15 is rejected, for similar reasons, under the grounds as set forth for claims 7-8.

With respect to claims 17-19, a corresponding reasoning as given earlier in this section with respect to claims 13-15 applies, mutatis mutandis, to the subject matter of claims 17-19; .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US Pre-Grant Publication No. 20190123983-A1, hereinafter “Rao”) in view of Parandehgheibi et al. (US Patent No. 10177998-B2, hereinafter “Parandehgheibi”).

With respect to dependent claim 9, although Rao teaches creating feature vectors for servers and clustering vectors based on similarity, Rao does not explicitly disclose that the vectors are normalized; however, Parandehgheibi discloses wherein determining sub-group clustering of one or more of the plurality of network servers includes normalizing the tag information and metadata associated with each of the plurality of network servers {col. 16, ll. 6-9: “the raw data may be processed or normalized to a suitable form to populate a vector or other appropriate data structure for representing a flow”}.

Rao and Parandehgheibi are analogous art because they are from the same field of endeavor or problem-solving area of network monitoring and flow augmentation.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rao and Parandehgheibi before him or her, to modify/develop the analytics engine of Rao’s system to utilize various flow features such as normalization.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. normalization of data to create more accurate clustering of servers.  Therefore, it would have been obvious to combine the analytics engine in Rao’s system with various flow features such as normalization to obtain the invention as specified in the instant claim(s).  The Examiner 

With respect to dependent claim 10, Parandehgheibi discloses including using one or more machine learning techniques on the normalized tag information and metadata associated with each of the plurality of network servers {col. 20, ll. 5-26: “respective feature vectors of nodes are evaluated using machine learning to identify an optimal clustering for a selected set of nodes”}.

With respect to dependent claim 11, Parandehgheibi discloses wherein the one or machine learning techniques includes a k-means algorithm {col. 19, ll. 41-60: an “example of clustering is the k-means algorithm”}.

With respect to claim 16, a corresponding reasoning as given earlier in this section with respect to claims 9-10 applies, mutatis mutandis, to the subject matter of claim 16; therefore, claim 16 is rejected, for similar reasons, under the grounds as set forth for claims 9-10.

With respect to claim 20, a corresponding reasoning as given earlier in this section with respect to claim 16 applies, mutatis mutandis, to the subject matter of claim 20; therefore, claim 20 is rejected, for similar reasons, under the grounds as set forth for claim 16.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491